ORDER
PER CURIAM.
Broker, Paul D. Eades and RealPro, L.L.C.,1 appeals the trial court’s entry of summary judgment in favor of Sellers, Ru-precht Building Materials Company, Breckenridge Material Company, Lawrence J. Rhea, Jr., Trustee of the Lawrence J. Rhea Trust, and Wilma Deibel, and against Broker on Broker’s claim for a real estate commission and to enforce a real estate broker’s lien. Sellers (excluding Wilma Deibel) cross-appeal the trial court’s award of attorneys’ fees.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b)(5).2

. For ease and clarity, we collectively refer to appellants Paul D. Eades and RealPro, L.L.C. as "Broker.”


. Respondents/Cross-Appellants Ruprecht Building Materials Company, Breckenridge Material Company, and Lawrence J. Rhea, Jr., Trustee of the Lawrence J. Rhea Trust, have filed a motion for an award of attorneys’ fees and costs incurred on appeal, in the amount of $50,284.40. We award $12,000.00.